Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 02/09/2021:
Claims 1-20 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.1.1	Claims 1, 9 and 17 are directed to “recording vehicle speed and time-traveled from the race-start point to a predetermined distance from the race-start,” which is unclear what the claimed “recording of vehicle speed and time-traveled” is for, what to further do with this “recording of vehicle speed and time-traveled,” or what this “recording of vehicle speed and time-traveled” is based on, or is responsive to, which renders the claims appear to be unfinished and/or therefore indefinite. Clarification is required. 
	Additionally, this particular limitation/feature “recording vehicle speed and time-traveled from the race-start point to a predetermined distance from the race-start” is not limited down in any dependent claim, which also renders the claims appear to be unfinished and/or therefore indefinite.
	For the purpose of this examination, it will be interpreted that  claims are directed to “recording vehicle speed and time-traveled from the race-start point to a predetermined distance from the race-start, in order to display a track-creation process as the vehicle travels its path” in view of specification, fig. 3, Para [0006, 0046-0048], at least as published.
1.1.2	Claims 2-8, 10-16 and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
1.1.3	Claim 17 recites the limitation "the method" in the claim preamble. There is insufficient antecedent basis for this limitation in the claim.
1.1.4	Claims 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 17, and for failing to cure the deficiencies listed above.
	
Claim Rejections - 35 USC§ 101
1. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition 
of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 
conditions and requirements of this title.

1.1 	Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter, to a judicial exception (i.e., mental process, concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) without significantly more.
1.1.1 	Claims 1, 9 and 17, while each reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), are directed to an abstract idea, which is a judicial exception, the abstract idea being that of “receiving a request;” “performing tracking data in response to the request;” “determine, under an additional observed data, another data;” and “recording the observed/detected data at another additional observed data,” which is an abstract idea that falls within the  mental processes, and/or certain methods of organizing human activity, distilled from case law, because these determinations, concepts, activities that can be performed in the human mind as judgments. The claims recite an abstract idea in the form of a mental process (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). These activities, such as "receiving a request;” “performing tracking data in response to the request;” “determine, under an additional observed data, another data;” and “recording the observed/detected data at another additional observed data" are simple steps that can be practically performed in the human mind as a reproduction of observed, detected and gathered data/information. 
Additionally, the abstract idea is not integrated into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (other) machine, transformation, improvement to an existing technological process, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity, is recited in or encompassed by the claims. Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., a memory, one or more processors coupled to the memory, non-transitory computer readable storage medium storing computer instructions, etc.) and are used e.g., for data/information gathering only or for other activities that are well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements (e.g., a memory, one or more processors coupled to the memory, non-transitory computer readable storage medium storing computer instructions, data store and a processing resource) do not add a meaningful limitation to the abstract idea because they would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting the use of the idea to a particular technological environment (e.g., receiving a request; performing tracking data in response to the request; determine, under an additional observed data, another data; and recording the observed/detected data at another additional observed data) is not enough to transform the abstract idea into a patent- eligible invention (Flook) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad. 
In addition, the respective dependent claims, which recite mathematical concepts (mathematical relationships, formulas or equations, calculations), which are directed to an abstract idea as well, do not further limit claims 1, 9 and 17 such as to transform the claimed invention into more than an abstract idea.

Allowable Subject Matter
1.	Claims 1, 9 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
2.	Claims 2-8, 10-16 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
3.	Claims 1, 9 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
4.	Claims 2-8, 10-16 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662